DETAILED ACTION
	This action is responsive to 07/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Allowable Subject Matter
Claims 1-4, 9, 13-24, and 42-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a foldable display screen and an assembling method thereof.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A foldable display screen, comprising: a display panel; a touch sensing panel, located on a side of the display panel; a first optical adhesive layer, located on a side of the touch sensing panel away from the display panel; and a second optical adhesive layer, located between the display panel and the touch sensing panel, and at a working temperature, an elastic modulus of the first optical adhesive layer and an elastic modulus of the second optical adhesive layer are both less than 1 MPa, wherein the thickness of the second optical adhesive layer is 1.5 to 3.5 times the thickness of the first optical adhesive layer, and the thickness of the first optical adhesive layer is 40 µm to 60 µm, and the thickness of the second optical adhesive layer is 50 µm to 145 µm, the working temperature comprises at least one of a first temperature, a second temperature, and a third temperature, the first temperature is less than the second temperature, the first temperature is greater than the third temperature, an elastic modulus of the first optical adhesive layer at the first temperature is greater than an elastic modulus of the first optical adhesive layer at the second temperature and less than an elastic modulus of the first optical adhesive layer at the third temperature, and an elastic modulus of the second optical adhesive layer at the first temperature is greater than an elastic modulus of the second optical adhesive layer at the second temperature and less than an elastic modulus of the second optical adhesive layer at the third temperature.” Similar limitations are also recited in independent claim 21.
Claims 1-4, 9, 13-24, and 42-43 variously depend from and further limit independent claims 1 and 21, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627